Honorable Enrigue ?I. Pena             Opinion No. M-774
County Attorney
Rl Paso County                         Re:   Authority of County
Room 201, City-County Bldg.                  Treasurer to sign
El Paso, Texas 79901                         checks drawn on El
                                             Paso County General
                                             Assistance Agency
Dear Mr. Penar                               account.

          In your recent letter you requested an opinion of
this office, setting out the fact situation as followst

           "The County of.El Paso, as part of its
     welfare program, has created a General Ass~istance
     Agency. Each year the Commissioners' Court budgets
     funds for operation of the Agency.   Payments to
     welfare recipients are made by check. Our County
     Auditor draws a warrant which is approved by the
     County Treasurer to transfer funds from county
     general funds to El Paso County General Assistance
     Agency account. Commissioners' Court, the County
     Auditor!8 accounting system, directed the County
     Treasurer to countersign checks drawn on El Paso
     County General Assistance account.   The County
     Treasurer refuses to countersign these checks.
     The population of El Paso County is in excess of
     350,000."

          We have also been advised in a telephone conversa-
tion that there is no dispute as to the legality of the disburse-
ments with reference to the persons and the purposes for which
disbursements are made. We do not here rule on that matter.

           We understand that the question which has arisen
among the officers of your county involves purely procedural
matters. We understand that for a number 01 years, pursuant
to an order of the commissioners court, warrants hav,e been
drawn on the county general fund to transfer funds budgeted

                              -3770-
Hon. Enrigue H. Pena, page 2            (M-774)



for the county‘s welfare program to a bank account designated
as the El Paso County General Assistance Agency account, and
that those warrants are drawn by the County Auditor and ap-
proved by the County Treasurer.

          We understand that disbursements are made to in-
dividual welfare recipients by checks drawn on the General
Assistance Agency account, that these checks are signed by
the County Auditor, but that the County Treasurer has raised
a question as to his authority to countersign these checks.

          We are advised that the order of the commissioners
court directing the transfer of funds by warrant on the county
general fund is silent concerning the matter of signatures au-
thorized on checks drawn on the General Assistance Agency account.

          Under the circumstances described. we are of the opin-
ion that, if satisfied that the checks are issued for a lawful
purpose, the,County Auditor has the duty to sign the checks and
the County Treasurer has the duty to countersign them.

           Article 1709, Vernon's Civil Statutes, provides as
follows:

           "The county treasurer shall receive all
     moneys belonging to the county for whatever
     source they may be derived, and pay and apply
     the same as required  by law, in such manner as
     the commissioners court of his county may require
     and direct."

           Article 1711, Vernon's Civil Statutes, provides as
follows:

           "He (the County Treasurer) shall render a
     detailed report at every regular term of the com-
     missioners court of his county of all the moneys
     received and disbursed by him, of all debts due
     to and from his county, and of all other pro-
     ceedings in his office, and shall exhibit to said



                               -3771-
Hon. Enrique H. Pena, page 3            (M-774)



     court at every such term all his books and
     accounts for their inspection and all vouchers
     relating to the same, to be audited and allowed."

           Article 1713, Vernon's Civil Statutes, provides as
followsr

          "The county treasurer shall not pay any
     money out of the county treasury except in
     pursuance of a certificate or warrant from
     some officers authorized by law to issue the
     same: and, if such treasurer shall have any
     doubt of the legality or propriety of any
     order, deaee, certificate or warrant presented
     to him for payment, he shall not pay the same,
     but shall make report thereof to the commis-
     sioners court for their consideration and direction."

           We are of the opinion that the commissioners court
has the authority to transfer funds by warrant from the county's
general fund to the general assistance agency account for dis-
bursement to the proper welfare recipients of the county. We
think the court has this authority under paragraphs 10, 11, and
15 of Article 2351, Vernon's Civil Statutes.   True, we find in
Bexar County v. Mann, 138 Tex. 93, 157 S.W.2d 134 (1941), the
language

         *All county expenditures lawfully authorieed
    to be made by a county must be paid out of the
    county's general fund unless there is some law
    which makes them a charge against a special fund.
    Williams v. Carroll, Tex.Civ.App. 183 S.W. 29."

          We think, however, that money transferred from the
general fund to the agency account to be used for valid county
purposes is nevertheless expended from the general fund where
the transfer is done for accounting convenience.

          We are of the opinion that Articles 1709, 1711, and
1713 apply to the county treasurer with respect to money in
the agency account just as they do with respect to money in the


                               -3772-
Hon. Enrigue H. Pena, page 4            (M-774)



general fund. The treasurer shall receive and pay money in such
manner as the commissioners court may require and direct, under
Article 1709. He shall make proper accounting of the money in
the agency account under Article 1711, and may refer doubtful
items to the court for their consideration and direction under
Article 1713.

          In e,                        235 S.W. 857 (Tex.Com.
App. 1921). the court approved the following charge by the trial
judge :

           "It is the duty of a county treasurer to
     receive all moneys belonging to the county from
     whatever source they may be derived, and pay and
     apply the same as required by law, in such manner
     as the commissioners court of his county may re-
     quire and direct, and all sums of money so paid
     out by a county treasurer under the requirements
     or direction of the commissioners court, or paid
     out by a county treasurer for the benefit of the
     county under the direction of any member of the
     commissioners court or county judge and after-
     wards apprwed and ratified by the commissioners
     court, must be taken as payment according to law."

          Attorney General's Opinion No. WW-430 (1958) dealt
with an accounting system similar to the one followed in your
county and with the matter of the treasurer's signature on the
warrant transferring funds from the general fund to the welfare
fund. The opinion concludes as follows:

           "Having concluded, therefore, that the
     general control and management of county finances
     rests in the commissioners' Court, and having
     further concluded that the accounting procedure
     above described does not amount to a delegation
     of the functions of the County Treasurer under
     Articles 1710 and 1627, Vernon's, Civil Statutes,
     it is our opinion and you are so advised that
     the above described system of disbursement of
     the fund8 of Dallas County is valid and in con-
     formity with the statutes of the State of Texas.

                               -3773-
Hon. Enrique H. Pena, page 5                 (M-774)


             "In view of our answer to your first question,
       we presume that the Ccunty Treasurer of Dallas
       County will carry out his functions as County
       Treasurer in processing and paying the warrant
       issued by the County Clerk to begin this ais-
       bursing procedure. Accordingly, we deem it un-
       necessary to answer your second question concerning
       whether mandamus would lie against the Treasurer to
       require his approval of the warrants issued by the
       County Clerk."

               For your information we enclose a copy of     Opinion
No.   W-430.

                               SUMMARY

            If the commissioners court orders money
       transferred from the county's general fund to
       a special bank account for disbursement by
       check to welfare recipients, checks on that
       account must be signed by the county auditor,
       and the county-treasurer has the duty to, counter-
       sign the checks, but he may avail himself of the
       protection afforded by Article 1713, V.C.S., by
       referring the items in question to the Conrmis-
       sioners Court for their direction.

                                            verytruly   yours,




                                                        neral of Texas

Prepared by James S. Swearingen
Assistant Attorney General




                                   -3774-
Hon. Enrique H. Pena, page 6            (M-774)




APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W.'E. Allen, Co-Chairman

Malcolm Quick
Ralph Rash
Houghton Brwnlee
James Broadhurst

MBADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLAWHITE
First Assistant




                               -3775-